 


116 HR 1745 IH: Gun Violence Prevention Act of 2019
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 1745 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2019 
Mr. Thompson of California introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide that persons subject to firearm restraining orders and persons convicted of violent misdemeanors are prohibited from possessing firearms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gun Violence Prevention Act of 2019.  2.Persons subject to firearm restraining orders and persons convicted of violent misdemeanors prohibited from possessing firearms (a)In generalSection 922 of title 18, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (8), by striking or at the end;  
(B)in paragraph (9), by striking the period at the end and inserting a semicolon; and  (C)by inserting after paragraph (9) the following: 
 
(10)is subject to a court order that— (A)is temporary in nature, and may be renewed for additional temporary periods;  
(B)requires the removal of firearms from the subject of the order, including requiring the subject to surrender firearms in his or her control, ownership, or possession to a law enforcement officer, a federally licensed firearm dealer, or third party;  (C)includes a finding that the subject of the order poses a risk of personal injury to such person or other persons; and  
(D)was initiated by a law enforcement officer, a prosecutor, a current or former spouse, parent, or guardian of the subject of the order, by a person with whom the subject shares a child in common, by a person who has cohabited with the subject as a spouse, parent, or guardian, by a person similarly situated to a spouse, parent, or guardian of the subject, or by a person with whom the subject of the order cohabits; or  (11)except as provided in paragraph (9), during the previous 5-year period, has been convicted of a misdemeanor crime of violence.;  
(2)in subsection (g)— (A)in paragraph (8), by striking or at the end;  
(B)in paragraph (9), by striking the comma at the end and inserting a semicolon; and  (C)by inserting after paragraph (9) the following: 
 
(10)who is subject to a court order that— (A)is temporary in nature, and may be renewed for additional temporary periods;  
(B)requires the removal of firearms from the subject of the order, including requiring the subject to surrender firearms in his or her control, ownership, or possession to a law enforcement officer, a federally licensed firearm dealer, or third party;  (C)includes a finding that the subject of the order poses a risk of personal injury to such person or other persons; and  
(D)was initiated by a law enforcement officer, a prosecutor, a current or former spouse, parent, or guardian of the subject of the order, by a person with whom the subject shares a child in common, by a person who has cohabited with the subject as a spouse, parent, or guardian, by a person similarly situated to a spouse, parent, or guardian of the subject, or by a person with whom the subject of the order cohabits; or  (11)except as provided in paragraph (9), during the previous 5-year period, has been convicted of a misdemeanor crime of violence,; and  
(3)in subsection (s)— (A)in paragraph (1)(B), by striking member of the household and inserting family or household member; and  
(B)in paragraph (8)— (i)by striking subsection and all that follows through such individual. and inserting subsection—; and  
(ii)by adding at the end the following:  (A)the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual; and  
(B)the term family or household member means, with respect to a transferee, any— (i)parent, spouse, sibling, or child related by blood, marriage, or adoption to the transferee;  
(ii)dating partner of the transferee;  (iii)individual who has a child in common with the transferee, regardless of whether the individual has— 
(I)been married to the transferee; or  (II)lived together with the transferee at any time;  
(iv)individual who resides or has resided with the transferee during the past year;  (v)domestic partner of the transferee;  
(vi)individual who has a legal parent-child relationship with the transferee, including a stepparent-stepchild and grandparent-grandchild relationship; and  (vii)individual who is acting or has acted as the legal guardian of the transferee..  
(b)Misdemeanor crime of violence definedSection 921(a) of title 18, United States Code, is amended by adding at the end the following:  (36)The term misdemeanor crime of violence means a crime of violence (as such term is defined in section 16(a)), which is a misdemeanor under Federal, State, or Tribal law..  
(c)ApplicabilityThe amendments made by this section shall apply with respect to court orders entered on or after the date of the enactment of this Act.  3.Ineligibility due to disqualifying mental status (a)Unlawful acts related to firearmsSection 922 of title 18, United States Code, is amended by striking adjudicated as a mental defective each place such term appears and inserting adjudicated as ineligible due to disqualifying mental status.  
(b)Possession by restricted personsSection 175b(d)(2) of title 18, United States Code, is amended by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.  (c)Unlawful acts related to explosivesSection 842 of title 18, United States Code, is amended— 
(1)in subsection (d)(6), by striking adjudicated a mental defective and inserting adjudicated as ineligible due to disqualifying mental status; and  (2)in subsection (i)(4), by striking adjudicated as a mental defective and inserting adjudicated as ineligible due to disqualifying mental status.  
(d)NICS Improvement Amendments Act of 2007The NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) is amended— (1)by striking adjudicated as a mental defective each place such term appears and inserting adjudicated as ineligible due to disqualifying mental status;  
(2)in section 101(c)(3)— (A)in the matter preceding subparagraph (A), by striking adjudicate a person as a mental defective and inserting adjudicate a person as ineligible due to disqualifying mental status; and  
(B)in subparagraph (A), by striking adjudicate the person as a mental defective and inserting adjudicate the person as ineligible due to disqualifying mental status.   